Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  COLLEEN CASTELLON,

              Plaintiff,
  v.

  SAMIHA G. LLC; J MAIA KENDALL
  LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, COLLEEN CASTELLON, individually and on behalf of all other similarly

  situated mobility-impaired individuals (hereinafter “Plaintiff”), sues SAMIHA G. LLC; J MAIA

  KENDALL LLC; (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, COLLEEN CASTELLON, is an individual over eighteen years of age,

  with a residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, SAMIHA G. LLC, owned and operated a
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 2 of 11




  commercial retail shopping center at 11195 SW 216th Street, Miami, Florida 33170 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         6.        At all times material, Defendant, SAMIHA G. LLC, was a limited liability

  company with its principal place of business in Miami, Florida.

         7.        At all times material, Defendant, J MAIA KENDALL LLC, owned and operated

  a commercial retail establishment at 11195 SW 216th Street, Miami, Florida 33170 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant J MAIA KENDALL LLC, holds itself

  out of the public as “Chevron.”

         8.        At all times material, Defendant, J MAIA KENDALL LLC, was a limited liability

  company organized under the laws of Florida with its principal place of business in Miami, Florida.

         9.        Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         10.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         11.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses
                                                    2
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 3 of 11




  and properties.

         12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         13.        Plaintiff, COLLEEN CASTELLON, is an individual with disabilities as defined

  by and pursuant to the ADA.          COLLEEN CASTELLON uses a wheelchair to ambulate.

  COLLEEN CASTELLON has a great deal of trouble walking or otherwise ambulating without the

  use of a wheelchair. She is limited in her major life activities by such, including but not limited to

  walking and standing.

         14.        Defendant, SAMIHA G. LLC, owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

         15.        The subject Commercial Property is open to the public and is located in Miami,

  Florida.

         16.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about December 6, 2020 and encountered

  multiple violations of the ADA that directly affected her ability to use and enjoy the Commercial

  Property and businesses located therein. She often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail herself of the goods and services offered

  there, and because it is approximately ten (10) miles from her residence, as well as other businesses

  and restaurants she frequents as a patron. She plans to return to the Commercial Property and the

  businesses located within the Commercial Property within two (2) months from the date of the

  filing of this Complaint. More specifically Plaintiff intends to revisit on January 16, 2021.

         17.        Plaintiff resides nearby in a neighboring County and the same state as the
                                                    3
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 4 of 11




  Commercial Property and the businesses located within the Commercial Property, has regularly

  frequented the Defendants’ Commercial Property and the businesses located within the

  Commercial Property for the intended purposes because of the proximity to her home and other

  businesses that she frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint. More specifically Plaintiff intends to revisit on January 16, 2021 and other days.

         18.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue her patronage and use of each of the premises.

         19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered her safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, COLLEEN CASTELLON, and

  others similarly situated.

         20.     Defendants, SAMIHA G. LLC, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, SAMIHA G. LLC, is responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendant, SAMIHA G. LLC,

  owns and operates the Commercial Property Business located at 11195 SW 216th Street, Miami,
                                                   4
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 5 of 11




  Florida.

         21.     Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

  continuing threat of discrimination from the Defendants’ non-compliance with the ADA with

  respect to the described Commercial Property and the businesses located within the Commercial

  Property, including but not necessarily limited to the allegations in Count I of this Complaint.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail herself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure herself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that she

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         22.     Defendants, SAMIHA G. LLC, as landlord and owner of the Commercial Property,

  is responsible for all ADA violations listed in this Complaint.

         23.     Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

  continuing threat of discrimination from the Defendants’ non-compliance with the ADA with

  respect to the described Commercial Property and businesses located within the Commercial

  Property, but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that she will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail herself of the goods and services available at the Commercial Property and
                                                   5
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 6 of 11




   businesses located within the Commercial Property, but to assure herself that the Commercial

   Property, and businesses located within the Commercial Property are in compliance with the ADA,

   so that she and others similarly situated will have full and equal enjoyment of the Commercial

   Property, and businesses located within the Commercial Property without fear of discrimination.

          24.       Defendants have discriminated against the individual Plaintiff by denying her

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                   COUNT I – ADA VIOLATIONS

          25.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 24 above as though fully set forth herein.

          26.        Defendants, SAMIHA G. LLC and J MAIA KENDALL LLC, have

   discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

   inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

   has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

   Plaintiff encountered during her visit to the Commercial Property, include but are not limited to,

   the following:

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope and not the required striping. Violation: Some of the accessible

      parking spaces are located on a slope in violation of Section 4.6.3 of the ADAAG and Section

      502.4 of the 2010 ADA Standards, Accessible parking space is not outlined in blue or needs

      re-striping. Section FBC§11-4.6, Florida Code§502.2, whose resolution is readily achievable.

                                                     6
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 7 of 11




ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: Some of the accessible parking space access

       aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

       2010 ADA Standards, whose resolution is readily achievable.

          B. Public Restroom

  i.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable

ii.    The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

       clearance was not provided. Violation: Store items encroaches over maneuvering clearance on

       the pull side of the door. Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the toilet without assistance, as it is mounted outside the required

       distance from the side wall. Violation: Water closet is mounted in a non-compliant distance

       from the sidewall. Sections 4.16.2 of the ADAAG and Sections 604.2 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the lavatory faucets without assistance, as it requires tight

       grasping. Violation: Lavatory knob-type faucet requires pinching and tight grasping to operate.

       Sections 4.19.4 of the ADAAG and Sections 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section
                                                    7
 Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 8 of 11




          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 vi.      The Plaintiff could not use the lavatory without assistance, as does not provide knee clearance.

          Violation: Lavatory does not provide the required knee clearance above the finished floor to

          bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2 of the ADAAG and

          Section 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not located

          in the correct distance from the back wall. Violation: The grab bars do not comply with the

          requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 of

          the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                     RELIEF SOUGHT AND THE BASIS

              27.     The discriminatory violations described in Count I of this Complaint are not an

       exclusive list of the Defendants’ ADA violations.           Plaintiff requests an inspection of the

       Defendants’ places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

       timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

       by virtue of the barriers' presence, which prevented Plaintiff, COLLEEN CASTELLON, from

       further ingress, use, and equal enjoyment of the Commercial Business and businesses located

       within the Commercial Property; Plaintiff requests to be physically present at such inspection in

       conjunction with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA
                                                          8
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 9 of 11




  violations, and the remedial measures necessary to remove same, will require an on-site inspection

  by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34.

         28.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         29.     Defendants have discriminated against the individual Plaintiff by denying her

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         30.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a
                                                    9
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 10 of 11




  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          31.     Defendants are required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

          32.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

          33.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

  businesses, located at and/or within the commercial property located at 12014 SW 88th Street.,

  Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

  businesses located within the Commercial Property, to make those facilities readily accessible and

  useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

  time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, COLLEEN CASTELLON, respectfully requests that this
                                                     10
Case 1:20-cv-25281-RNS Document 1 Entered on FLSD Docket 12/29/2020 Page 11 of 11




  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: December 29, 2020
                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713



                                                   11
